Exhibit 10.3

SIERRA ONCOLOGY, INC.

2018 EQUITY INDUCEMENT PLAN

ADOPTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS:

SEPTEMBER 2018

AMENDED BY THE BOARD OF DIRECTORS: JUNE 2020

1.    PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents and Subsidiaries
that exist now or in the future, by offering them an opportunity to participate
in the Company’s future performance through the grant of Awards. Capitalized
terms not defined elsewhere in the text are defined in Section 21.

2.    SHARES SUBJECT TO THE PLAN.

2.1    Number of Shares Available. Subject to Section 2.4 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan is 537,500.

2.2    Lapsed, Returned Awards. Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option granted under this Plan
but which cease to be subject to the Option for any reason other than exercise
of the Option; (b) are subject to Awards granted under this Plan that are
forfeited or are repurchased by the Company at the original issue price or
(c) are subject to Awards granted under this Plan that otherwise terminate
without such Shares being issued. To the extent an Award under the Plan is paid
out in cash rather than Shares, such cash payment will not result in reducing
the number of Shares available for issuance under the Plan. Shares used to pay
the exercise price of an Award or withheld to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan.

2.3    Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4    Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend) recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification,
spin-off or similar change in the capital structure of the Company, without
consideration, then (a) the number of Shares reserved for issuance and future
grant under the Plan set forth in Section 2.1, (b) the Exercise Prices of and
number of Shares subject to outstanding Options and (c) the number of Shares
subject to other outstanding Awards, shall be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.

3.    ELIGIBILITY. Awards may be granted only to a person who, at the time of
granting of the Award by the Committee: (a) has been hired as an Employee by the
Company or any Subsidiary and such Award is a material inducement to such person
being hired; (b) has been rehired as an Employee following a bona fide period of
interruption of employment with the Company or any Subsidiary; or (c) has become
an Employee of the Company or any Subsidiary in connection with a merger or
acquisition.



--------------------------------------------------------------------------------

4.    ADMINISTRATION.

4.1    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan.
Notwithstanding the foregoing, the grant of any Award will not be effective
unless: (i) if the grant is made by the Board, then it must be approved by a
majority of the Outside Directors on the Board; and (ii) if the grant is made by
the Committee, then the Committee must be comprised solely of Outside Directors
(except as otherwise permitted under applicable rules). The Committee will have
the authority to:

(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;

(c)    select persons to receive Awards;

(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e)    determine the number of Shares or other consideration subject to Awards;

(f)    determine the Fair Market Value in good faith and interpret the
applicable provisions of this Plan and the definition of Fair Market Value in
connection with circumstances that impact the Fair Market Value, if necessary;

(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, or as alternatives to, other Awards under this Plan or any other
incentive or compensation plan of the Company or any Parent or Subsidiary of the
Company;

(h)    grant waivers of Plan or Award conditions;

(i)    determine the vesting, exercisability and payment of Awards;

(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k)    determine whether an Award has been earned;

(l)    reduce or waive any criteria with respect to Performance Factors;

 

2



--------------------------------------------------------------------------------

(m)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;

(n)    adopt terms and conditions, rules and/or procedures (including the
adoption of any subplan under this Plan) relating to the operation and
administration of the Plan to accommodate requirements of local law and
procedures outside of the United States; and

(o)    make all other determinations necessary or advisable for the
administration of this Plan.

4.2    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Employee or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Employee. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Employees who are not Insiders, and such resolution
shall be final and binding on the Company and the Employee.

4.3    Section 16 of the Exchange Act. Awards granted to Employees who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).

4.4    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, an Employee or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5    Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws and practices in other countries
in which the Company and its Subsidiaries operate or have employees eligible for
Awards, the Committee, in its sole discretion, shall have the power and
authority to: (a) determine which Subsidiaries and Affiliates shall be covered
by the Plan; (b) determine which Employees outside the United States are
eligible to participate in the Plan; (c) modify the terms and conditions of any
Award granted to individuals outside the United States or foreign nationals to
comply with applicable foreign laws, policies, customs and practices;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable (and such subplans and/or modifications shall be attached to this
Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in the Plan; and
(e) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals. Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

5.    OPTIONS. An Option is the right but not the obligation to purchase a
Share, subject to certain conditions, if applicable. The Committee may grant
Options to eligible Employees and will determine the number of Shares subject to
the Option, the Exercise Price of the Option, the period during which the Option
may vest and be exercised, and all other terms and conditions of the Option,
subject to the following terms of this section.

 

3



--------------------------------------------------------------------------------

5.1    Option Grant. Each Option granted under this Plan will be a Nonqualified
Stock Option (“NSO”). An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Employee’s individual Award Agreement. If the Option
is being earned upon the satisfaction of Performance Factors, then the Committee
will: (a) determine the nature, length and starting date of any Performance
Period for each Option; and (b) select from among the Performance Factors to be
used to measure the performance, if any. Performance Periods may overlap and
Employees may participate simultaneously with respect to Options that are
subject to different performance goals and other criteria.

5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Employee within a reasonable time after the granting of the Option.

5.3    Exercise Period. Options may be vested and exercisable within the times
or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted. The Committee
also may provide for Options to become vested or exercisable at one time or from
time to time, periodically or otherwise, in such number of Shares or percentage
of Shares as the Committee determines.

5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: the Exercise Price of an
Option will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant. Payment for the Shares purchased may be made
in accordance with Section 7 and the Award Agreement and in accordance with any
procedures established by the Company.

5.5    Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Employee. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.4 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6    Termination of Service. If the Employee’s Service terminates for any
reason except for Cause or the Employee’s death or Disability, then the Employee
may exercise such Employee’s Options (only to the extent that such Options are
exercisable by the Employee on the date Employee’s Service terminates) during
the period ending no later than three (3) months after the date Employee’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee), but in any event no later than the expiration date of the
Options.

 

4



--------------------------------------------------------------------------------

(a)    Death. If the Employee’s Service terminates because of the Employee’s
death (or the Employee dies within three (3) months after Employee’s Service
terminates other than for Cause or because of the Employee’s Disability), then
the Employee’s Options may be exercised only to the extent that such Options
would have been exercisable by the Employee on the date Employee’s Service
terminates and must be exercised by the Employee’s legal representative, or
authorized assignee, no later than twelve (12) months after the date Employee’s
Service terminates (or such shorter time period or longer time period as may be
determined by the Committee), but in any event no later than the expiration date
of the Options.

(b)    Disability. If the Employee’s Service terminates because of the
Employee’s Disability, then the Employee’s Options may be exercised only to the
extent that such Options would have been exercisable by the Employee on the date
Employee’s Service terminates and must be exercised by the Employee (or the
Employee’s legal representative or authorized assignee) no later than twelve
(12) months after the date Employee’s Service terminates (or such shorter or
longer time period as may be determined by the Committee, but in any event no
later than the expiration date of the Options.

(c)    Cause. If the Employee is terminated for Cause, then Employee’s Options
shall expire on such Employee’s date of termination of Service, or at such later
time and on such conditions as are determined by the Committee, but in any event
no later than the expiration date of the Options. Unless otherwise provided in
the Award Agreement or other agreement between the Company and Employee, Cause
shall have the meaning set forth in this Plan.

5.7    Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Employee from exercising the Option for the
full number of Shares for which it is then exercisable.

5.8    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
an Employee, impair any of such Employee’s rights under any Option previously
granted.

6.    RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee covering a number of Shares that may be settled in cash, or by
issuance of those Shares. All RSUs shall be made pursuant to an Award Agreement.

6.1    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU;
(b) the time or times during which the RSU may be settled; (c) the consideration
to be distributed on settlement; and (d) the effect of the Employee’s
termination of Service on each RSU. An RSU may be awarded upon satisfaction of
such performance goals based on Performance Factors during any Performance
Period as are set out in advance in the Employee’s Award Agreement. If the RSU
is being earned upon satisfaction of Performance Factors, then the Committee
will: (x) determine the nature, length and starting date of any Performance
Period for the RSU; (y) select from among the Performance Factors to be used to
measure the performance, if any; and (z) determine the number of Shares deemed
subject to the RSU. Performance Periods may overlap and participants may
participate simultaneously with respect to RSUs that are subject to different
Performance Periods and different performance goals and other criteria.

6.2    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The

 

5



--------------------------------------------------------------------------------

Committee, in its sole discretion, may settle earned RSUs in cash, Shares, or a
combination of both. The Committee may also permit a Employee to defer payment
under an RSU to a date or dates after the RSU is earned provided that the terms
of the RSU and any deferral satisfy the requirements of Section 409A of the
Code.

6.3     Termination of Service. Except as may be set forth in the Employee’s
Award Agreement, vesting ceases on such date Employee’s Service terminates
(unless determined otherwise by the Committee).

7.     PAYMENT FOR SHARE PURCHASES. Payment from an Employee for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
expressly approved for the Employee by the Committee and where permitted by law
(and to the extent not otherwise set forth in the applicable Award Agreement):

(a)    by cancellation of indebtedness of the Company to the Employee;

(b)    by surrender of shares of the Company held by the Employee that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c)    by waiver of compensation due or accrued to the Employee for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d)    by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e)    by any combination of the foregoing; or

(f)    by any other method of payment as is permitted by applicable law.

8.    WITHHOLDING TAXES.

8.1    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan or the applicable tax event occurs, the
Company may require the Employee to remit to the Company, or to the Parent or
Subsidiary employing the Employee, an amount sufficient to satisfy applicable
U.S. federal, state, local and international withholding tax requirements or any
other tax or social insurance liability legally due from the Employee prior to
the delivery of Shares pursuant to exercise or settlement of any Award. Whenever
payments in satisfaction of Awards granted under this Plan are to be made in
cash, such payment will be net of an amount sufficient to satisfy applicable
U.S. federal, state, local and international withholding tax or social insurance
requirements or any other tax liability legally due from the Employee. The Fair
Market Value of the Shares will be determined as of the date that the taxes are
required to be withheld and such Shares will be valued based on the value of the
actual trade or, if there is none, the Fair Market Value of the Shares as of the
previous trading day.

8.2    Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time and to limitations of local
law, may require or permit an Employee to satisfy such tax withholding
obligation or any other tax liability legally due from the Employee, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to up to the maximum statutory amount permitted to be withheld,
(c) delivering to the Company already-owned Shares having a Fair Market Value
equal to up to the maximum statutory amount permitted to be withheld or
(d) withholding from the proceeds of the sale of otherwise deliverable Shares
acquired pursuant to an Award either through a voluntary sale or through a
mandatory sale arranged by the Company.

 

6



--------------------------------------------------------------------------------

9.    TRANSFERABILITY. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Awards are to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift or by
domestic relations order to a Permitted Transferee, such Award will contain such
additional terms and conditions as the Committee deems appropriate. All Awards
shall be exercisable: (a) during the Employee’s lifetime only by (i) the
Employee, or (ii) the Employee’s guardian or legal representative; (b) after the
Employee’s death, by the legal representative of the Employee’s heirs or
legatees; and (c) by a Permitted Transferee

10.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

10.1    Voting and Dividends. No Employee will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Employee, except for any Dividend Equivalent Rights permitted by an applicable
Award Agreement. Any Dividend Equivalent Rights shall be subject to the same
vesting or performance conditions as the underlying Award. In addition, the
Committee may provide that any Dividend Equivalent Rights permitted by an
applicable Award Agreement shall be deemed to have been reinvested in additional
Shares or otherwise reinvested. After Shares are issued to the Employee, the
Employee will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Unvested Shares, then any new, additional or different
securities the Employee may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Unvested Shares; provided, further, that the Employee will
have no right to retain such stock dividends or stock distributions with respect
to Shares that are repurchased at the Employee’s Exercise Price, pursuant to
Section 10.2.

10.2    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by an Employee
following such Employee’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Employee’s Service terminates and the date the Employee
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Employee’s Exercise Price.

11.    CERTIFICATES. All Shares or other securities (whether or not
certificated) delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state or
foreign securities law, or any rules, regulations and other requirements of the
SEC or any stock exchange or automated quotation system upon which the Shares
may be listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

12.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on an Employee’s
Shares, the Committee may require the Employee to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Employee who
is permitted to execute a promissory note as partial or full consideration for
the purchase of Shares under this Plan will be required to pledge and deposit
with the

 

7



--------------------------------------------------------------------------------

Company all or part of the Shares so purchased as collateral to secure the
payment of the Employee’s obligation to the Company under the promissory note;
provided, however, that the Committee may require or accept other or additional
forms of collateral to secure the payment of such obligation and, in any event,
the Company will have full recourse against the Employee under the promissory
note notwithstanding any pledge of the Employee’s Shares or other collateral. In
connection with any pledge of the Shares, the Employee will be required to
execute and deliver a written pledge agreement in such form as the Committee
will from time to time approve. The Shares purchased with the promissory note
may be released from the pledge on a pro rata basis as the promissory note is
paid.

13.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

14.    NO OBLIGATION TO EMPLOY. The Employee’s participation in the Plan is
voluntary. Nothing in this Plan or any Award granted under this Plan will confer
or be deemed to confer on any Employee any right to continue in the employ of,
or to continue any other relationship with, the Company or any Parent,
Subsidiary or Affiliate or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate to terminate Employee’s employment or other
relationship at any time.

15.    CORPORATE TRANSACTIONS. In the event of a Corporate Transaction any or
all outstanding Awards may be assumed or replaced by the successor corporation,
which assumption or replacement shall be binding on all Employees. In the
alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Employees as was provided to
stockholders (after taking into account the existing provisions of the Awards).
The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Employee, substantially similar shares, cash or other
property subject to repurchase restrictions no less favorable to the Employee.
In the event such successor or acquiring corporation (if any) refuses to assume,
convert, replace or substitute Awards, as provided above, pursuant to a
Corporate Transaction, then notwithstanding any other provision in this Plan to
the contrary, such Awards shall have their vesting accelerate as to all shares
subject to such Award (and any applicable rights of repurchase shall fully
lapse) immediately prior to the Corporate Transaction. In addition, in the event
such successor or acquiring corporation (if any) refuses to assume, convert,
replace or substitute Awards, as provided above, pursuant to a Corporate
Transaction, the Committee will (i) notify the Employee in writing or
electronically that such Award will, if applicable, be exercisable for a period
of time determined by the Committee in its sole discretion, and such Award will
terminate upon the earlier of the expiration of such period or immediately prior
to the Corporate Transaction or (ii) provide that each Award shall be cancelled
immediately upon the occurrence of the Corporate Transaction in exchange for a
payment in cash or securities in an amount equal to (A) the excess of the
consideration paid per Share in the Corporate Transaction over the exercise
price or purchase price (if any) per Share subject to the Award multiplied by
(B) the number of Shares subject to the Award. Awards need not be treated
similarly in a Corporate Transaction

 

8



--------------------------------------------------------------------------------

16.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate on the
later of ten (10) years from the date this Plan is adopted by the Committee or
the date additional Shares are added to the Plan by the Committee. This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (excluding its conflict of law rules).

17.    AMENDMENT OR TERMINATION OF PLAN. The Board or Committee may at any time
terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board or Committee will not, without
the approval of the stockholders of the Company, amend this Plan in any manner
that requires such stockholder approval; provided further, that an Employee’s
Award shall be governed by the version of this Plan then in effect at the time
such Award was granted.

18.    NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Committee nor any provision of this Plan will be construed as creating any
limitations on the power of the Board or the Committee to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock awards and bonuses otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

19.    INSIDER TRADING POLICY. Each Employee who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

20.    ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Employee’s employment or other service with
the Company that is applicable to executive officers, employees, directors or
other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

21.    DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:

21.1    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee, whether now or hereafter existing.

21.2 “Award” means any award under this Plan, including any Option or Restricted
Stock Unit.

21.3    “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Employee setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Employees, which shall be in substantially a form (which need
not be the same for each Employee) that the Committee (or in the case of Award
agreements that are not used for Insiders, the Committee’s delegate(s)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of this Plan.

21.4    “Board” means the Board of Directors of the Company.

 

9



--------------------------------------------------------------------------------

21.5    “Cause” means (a) Employee’s conviction (including a guilty plea or plea
of nolo contendere) of any felony or any other crime involving fraud, dishonesty
or moral turpitude; (b) Employee’s commission or attempted commission of or
participation in a fraud or act of dishonesty or misrepresentation against the
Company that results (or could reasonably be expected to result) in material
harm or injury to the business or reputation of the Company; (c) Employee’s
material violation of any contract or agreement between Employee and the
Company, or of any Company policy, or of any statutory duty Employee owes to the
Company; or (d) Employee’s conduct that constitutes gross insubordination,
incompetence or habitual neglect of duties and that results in (or could
reasonably be expected to have resulted in) material harm to the business or
reputation of the Company. The determination as to whether an Employee is being
terminated for Cause shall be made in good faith by the Company and shall be
final and binding on the Employee. The foregoing definition does not in any way
limit the Company’s ability to terminate an Employee’s employment or consulting
relationship at any time as provided in Section 14 above, and the term “Company”
will be interpreted to include any Subsidiary or Parent, as appropriate.
Notwithstanding the foregoing, the foregoing definition of “Cause” may, in part
or in whole, be modified or replaced in each individual employment agreement or
Award Agreement with any Employee, provided that such document supersedes the
definition provided in this Section 21.5.

21.6    “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

21.7    “Committee” means the Compensation Committee of the Board.

21.8    “Common Stock” means the common stock of the Company.

21.9    “Company” means Sierra Oncology, Inc., or any successor corporation.

21.10    “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board are replaced during any twelve
(12) month period by members of the Board whose appointment or election is not
endorsed by as majority of the members of the Board prior to the date of such
appointment or election. For purpose of this subclause (e), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. Notwithstanding the foregoing, to
the extent that any amount constituting deferred compensation (as

 

10



--------------------------------------------------------------------------------

defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount shall become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.

21.11     “Director” means a member of the Board.

21.12    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

21.13    “Dividend Equivalent Right” means the right of an Employee, granted at
the discretion of the Committee or as otherwise provided by the Plan or an Award
Agreement, to receive a credit for the account of such Employee in an amount
equal to the cash, stock or other property dividends in amounts equal equivalent
to cash, stock or other property dividends for each Share represented by an
Award held by such Employee.

21.14     “Effective Date” means September 20, 2018.

21.15    “Employee” means any person, including Officers, providing services as
an employee to the Company or any Parent, Subsidiary or Affiliate. Neither
service as a director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

21.16     “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

21.17    “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option.

21.18    “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(a)     if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

(b)     if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable; or

(c)     if none of the foregoing is applicable, by the Board or the Committee in
good faith.

21.19    “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.

 

11



--------------------------------------------------------------------------------

21.20     “IRS” means the United States Internal Revenue Service.

21.21     “Option” means an award of an option to purchase Shares pursuant to
Section 5.

21.22    “Outside Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary and who is an “independent” director under
the rules of The Nasdaq Stock Market, as may be amended from time to time.

21.23    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

21.24    “Performance Factors” means the factors selected by the Committee to
determine whether performance goals established by the Committee applicable to
Awards have been satisfied.

21.25    “Performance Period” means the period of service determined by the
Committee during which years of service or performance is to be measured for the
Award.

21.26    “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

21.27     “Plan” means this Sierra Oncology, Inc. 2018 Equity Inducement Plan.

21.28     “Restricted Stock Unit” means an Award granted pursuant to Section 6
of the Plan.

21.29     “SEC” means the United States Securities and Exchange Commission.

21.30     “Securities Act” means the United States Securities Act of 1933, as
amended.

21.31    “Service” shall mean service as an Employee to the Company or a Parent,
Subsidiary or Affiliate, subject to such further limitations as may be set forth
in the Plan or the applicable Award Agreement. An Employee will not be deemed to
have ceased to provide Service in the case of (a) sick leave, (b) military
leave, or (c) any other leave of absence approved by the Company; provided, that
such leave is for a period of not more than 90 days (x) unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or (y) unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to employees in writing. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions regarding suspension of or
modification of vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Employee’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights

 

12



--------------------------------------------------------------------------------

Act), he or she shall be given vesting credit with respect to Awards to the same
extent as would have applied had the Employee continued to provide services to
the Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave. Except as set forth in this
Section 28.39, an employee shall have terminated employment as of the date he or
she ceases provide services (regardless of whether the termination is in breach
of local employment laws or is later found to be invalid) and employment shall
not be extended by any notice period or garden leave mandated by local law,
provided however, that a change in status from an employee to a consultant or
advisor shall not terminate the service provider’s Service, unless determined by
the Committee, in its discretion. The Committee will have sole discretion to
determine whether a Employee has ceased to provide Services and the effective
date on which the Employee ceased to provide Services.

21.32     “Shares” means shares of Common Stock and the common stock of any
successor entity.

21.33    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

21.34     “Treasury Regulations” means regulations promulgated by the United
States Treasury Department.

21.35    “Unvested Shares” means Shares that have not yet vested or are subject
to a right of repurchase in favor of the Company (or any successor thereto).

 

13



--------------------------------------------------------------------------------

SIERRA ONCOLOGY, INC.

(the “Company”)

2018 EQUITY INDUCEMENT PLAN

(the “Plan”)

ADDENDUM FOR CANADIAN PARTICIPANTS

 

A.

The Company has adopted the Plan, to be effective on the Effective Date.

 

B.

The Company desires to modify certain terms of the Plan in their application for
Employees (as those terms are defined in the Plan) who are resident in Canada
for purposes of the Income Tax Act (Canada) or otherwise subject to Canadian
personal income tax (the “Canadian Employees”).

NOW THEREFORE, the Company does hereby amend certain terms and conditions of the
Plan as they apply to the Canadian Employees, as follows.

 

1.

Defined Terms. In this Addendum, all defined terms shall have the respective
meanings set forth in the Plan, unless otherwise defined herein.

 

2.

Effective Date. The effective date of this Addendum is the Effective Date.

 

3.

Addendum. The Company hereby amends certain terms and conditions of the Plan
pursuant to which the Company may grant Options to any Canadian Eligible Person,
if the participation by the Canadian Eligible Person in such distribution of
securities is voluntary (as such term is interpreted pursuant to Section 2.23(2)
of NI 45-106) and is otherwise permitted under NI 45-106.

 

4.

Options.

 

  (a)

Notwithstanding section 5.2 of the Plan, the grant date of an Option awarded to
a Canadian Employee shall be, in all cases, the date the Option is actually
granted to the Canadian Employee, as evidenced by the Award Agreement.

 

  (b)

Notwithstanding section 5.1 of the Plan, satisfaction of Performance Factors, if
any, will be treated as a condition subsequent to the grant to a Canadian
Employee of an Option giving rise to a risk of forfeiture of the Option and not
a condition precedent to the grant of the Option.

 

  (c)

For purposes of section 5.9 of the Plan, Options granted to a Canadian Employee
will not be modified or altered, or new options granted in substitution
therefor, if such modification, alteration or substitution has a material
adverse affect on such Canadian Employee’s tax treatment of such Options, except
with such Canadian Employee’s consent.

 

A-1



--------------------------------------------------------------------------------

5.

Restricted Stock Units.

Section 6.2 of the Plan shall be modified as it applies to Canadian Employees
such that the Company agrees to issue only Shares in payment of RSUs to a
Canadian Employee and the Company cannot choose, at its option, to make such
payment in cash or a combination of cash and Shares, and section 6.2 shall read
as follows:

“6.2. Form and Timing of Settlement to Canadian Employees. Payment of earned
RSUs of a Canadian Employee shall be made as soon as practicable after the
date(s) determined by the Committee and set forth in the Award Agreement. Such
earned RSUs shall be settled solely by the issuance of Shares. The Committee may
permit a Canadian Employee to defer settlement and the issuance of Shares in
payment of an earned RSU to a date that is acceptable to the Committee, provided
that, in the case of a Canadian Eligible Person that is an Employee, the terms
of the Award Agreement, the RSUs and any deferral meet the conditions of section
7 of the Income Tax Act (Canada).”

 

6.

Payment for Share Purchases.

Section 7(b) of the Plan shall be modified as at applies to Canadian Employees
with respect to the consideration that may be paid by Canadian Employees for
Shares purchased pursuant to the Plan. In no circumstances shall a Canadian
Employee be permitted to make, and the Committee shall not approve, a payment by
the Canadian Employee by the surrender of any Shares that were acquired at any
time by the Canadian Employee on the exercise of any Option.

 

7.

Withholding Taxes.

 

  (a)

Section 8.1 of the Plan shall be modified as it applies to Canadian Employees
and shall read as follows:

“8.1 Withholding for Canadian Employees. The Company or any Affiliate shall
deduct and withhold any taxes and other required source deductions which the
Company or Affiliate, as the case may be, is required by law or regulation of
any governmental authority whatsoever to deduct, withhold or remit in connection
with the grant, exercise or settlement of any Award. Without limiting the
generality of the foregoing, whenever a settlement or payment is made by the
issuance of Shares to a Canadian Employee in satisfaction of Awards granted
under this Plan, the Company or Affiliate, as the case may be, may, at its
discretion (i) deduct and withhold those amounts it is required to remit from
any cash remuneration or other amount payable to the Canadian Employee, whether
or not such amount payable is related to the Plan, or the exercise or settlement
of any Awards; (ii) permit the Canadian Employee to make a cash payment to the
Company or Affiliate, as the case may be, equal to the amount required to be
remitted; or (iii) sell, on behalf of the Canadian Employee, that number of
Shares to be issued on the exercise or settlement such that the amount of the
proceeds of such sale will be sufficient to satisfy any taxes or other source
deductions required to be remitted for the account of the Canadian Employee. If
the Company or Affiliate, as the case may be, considers that the foregoing steps
undertaken in connection with this section 13.1 result in inadequate withholding
or a late remittance of taxes or other source deductions, then the delivery of
Shares to be issued on the exercise or settlement of Awards may be made
conditional upon the Canadian Employee (or other person) reimbursing or
compensating the Company or Affiliate or making arrangements satisfactory to the
Company or Affiliate for the payment in a timely manner of all taxes and other
source deductions required to be remitted.”

 

  (b)

Section 8.2 of the Plan shall not apply to Canadian Employees. For greater
certainty, the Committee shall not approve funding by a Canadian Employee of
withholding taxes or other source deductions by the withholding of Shares the
Canadian Employee is otherwise entitled to receive or the surrender by the
Canadian Employee of any Shares that were acquired at any time by the Canadian
Employee on the exercise of any Option.

 

A-2